Citation Nr: 0406026	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  98-174 76A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
abdominal incision hernia, currently evaluated as 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1954 to November 
1957.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the RO.  

The RO received the veteran's substantive appeal (VA Form 9) 
in November 1998, perfecting his appeal with respect to his 
claim for increase.   

The veteran offered testimony before the undersigned Veterans 
Law Judge at a hearing held in May 2000.  

Later in May 2000, the Board remanded the case for further 
development of the record.  

The Board notes that the veteran is service-connected for 
duodenal ulcer, rated as 40 percent disabling; bilateral 
great toe partial amputation each rated as 10 percent 
disabling; and bilateral great toenail loss, rated at a 
noncompensable level.  

In a May 2002 rating decision, the RO assigned a total 
compensation rating based on individual unemployability, 
effective on May 3, 2000.  

The Board undertook additional development in October 2002.  
Then, the case was remanded to the RO in July 2003.



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2. The veteran's ventral incisional hernia is large, easily 
reducible, and operable.



CONCLUSION OF LAW


The criteria for the assignment of a rating in excess of 40 
percent for the service-connected abdominal incisional hernia 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7339 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In letters dated in July 2001, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  

In the September 1998 Statement of the Case (SOC), the 
January 2002 Supplemental Statement of the Case (SSOC), and 
the July 2003 SSOC, the RO provided the veteran with the 
pertinent rating schedule provisions regarding his claim for 
increase.  

Also, in the RO's July 2003 SSOC, the veteran was provided 
the regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that in a letter dated in July 2001, 
the RO notified the veteran of his scheduled VA examinations 
and informed him of the provisions under 38 C.F.R. § 3.655, 
failure to report to VA examination.   The veteran was 
accorded VA examinations that were completed in September 
2001 and March 2003.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


Analysis

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the veteran was granted service connection for 
an incisional hernia in an October 1985 rating decision.  A 
20 percent disability evaluation was assigned, effective on 
March 13, 1985.  In an August 1994 rating decision, the RO 
granted an increased rating for abdominal incisional hernia 
and assigned a 40 percent disability evaluation, effective on 
February 9, 1994.  

The veteran's ventral incisional hernia is currently rated as 
40 percent disabling pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7339.  A 40 percent is assigned for a hernia 
that is large, not well supported by belt under ordinary 
conditions.  

A 100 percent disability evaluation is assigned for a hernia 
that is massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that an increased 
disability evaluation is not warranted in this case.   

In August 1994, the veteran underwent VA examination.  The 
examiner diagnosed incisional hernia secondary to exploratory 
surgery for duodenal ulcer.  

In a May 1997 VA examination report, the veteran was noted to 
have developed a "progressively enlarging incisional 
hernia" with pain and protrusion in the abdominal wall while 
lifting or tensing the abdominal wall.  Also developed at 
this time was a hiatus hernia with problems of regurgitation.  

The examiner's diagnosis was that of incisional ventral 
hernia, among others.  The examiner noted his suggestion to 
have surgery for the incisional hernia.  

In outpatient treatment records from the VA Medical Centers 
in Fayetteville and Durham dated in September and November 
1998, the veteran was treated for pain in the epigastric 
region.  The examiner's assessment was that of hernia.  

In May 2000, the veteran testified at a personal hearing.  He 
stated that the hernia, at its largest, was "about the size 
of a softball" upon strain and came out 3 to 4 times a day 
for 15 to 20 days every month.  

The veteran reported having constant pain that was "like a 
bad toothache" with severe pain associated with the 
appearance of a large hernia.  The hernia reduced after 
periods of rest, and the veteran reported being incapacitated 
in this way 12 months out of the year.  He had been told that 
the incisional hernia was inoperable.  He had had no surgery 
for the incisional hernia and testified that he did not wear 
a belt or support because he was told that it would not help.  
No mesh or abdominal support had been inserted for his 
hernia.  

The veteran reported seeking hernia treatment only from VA 
not from private doctors.  The veteran's representative 
argued that the veteran's incisional hernia had gotten worse 
in the last couple years to the point where it has become 
episodic.  

In September 2000, the veteran was hospitalized for at the 
Fayetteville VAMC with complaints of chest pain.  On physical 
examination of the abdomen, the examiner noted a midline well 
healed scar with "incisonal hernia easily reduced, otherwise 
soft, positive bowel sounds."  

In an October 2000 progress report from the Durham VAMC, 
objective findings included "soft abdomen with large midline 
ventral hernia (reducible)."

In May 2001, the veteran sought emergency care for abdominal 
pain.  He was treated at the Fayetteville VAMC.  On 
examination, the abdomen was noted to be "mildly firm."  

The examiner's impression was that of abdominal pain, rule 
out ileus.  An esophagogastroduodenoscopy was performed and 
showed no abnormalities in the duodenum, normal mucosa in the 
stomach and esophagus.  

A May 2001 radiology diagnostic report of the abdomen and 
chest revealed moderate amount of fecal debris in the colon 
with several loops of gas-filled nondistended small bowel 
scattered throughout the abdomen.  Very low-grade abdominal 
ileus was considered.  No obstructive bowel gas pattern or 
free air was observed.   A July 2001 outpatient treatment 
note indicated the veteran was doing well following the 
procedure.   

On VA examination in September 2001, the veteran reported no 
operation for his ventral hernia that developed subsequent to 
surgical repair of a bleeding ulcer.  There was no history of 
malignancy or peritoneal tuberculosis.  

An examination of the abdomen revealed a long, midline 
incision with a 5-inch by 4-inch ovoid protuberance that 
represented a ventral hernia.  The examiner reviewed 
photographs of the hernia.  The examiner noted that the 
veteran did not wear a truss or a belt and that the ventral 
hernia reduced by itself and was only apparent upon 
straining.  The examiner's diagnosis was that of ventral 
hernia, postoperative.  

On VA examination in March 2003, the examiner noted the 
veteran's history of ventral hernia that developed after an 
operation for a peptic ulcer in the late 1960's.  The veteran 
had recurrent episodes of abdominal pain, principally 
associated with straining and other forms of exertion.  

The veteran's history of Barrett's esophagus and melanoma 
were reported.  Objective findings included a hernia that was 
reducible but fairly prominent, located in the midline.  The 
hernia was most prominent when the veteran attempted to sit 
up.  The hernia was noted to be approximately 8-inches in 
length and 3-inches in width.  

The diagnosis was that of ventral hernia with risk of 
possible bowel incarceration.  The examiner recommended 
"strong consideration be given to surgical intervention in 
this case."  

In this case, the objective clinical evidence of record does 
not show that the veteran's hernia meets the rating criteria 
for a 100 percent evaluation.  The veteran's hernia is not 
shown to be manifested by massive, persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.  

While the Board acknowledges that the veteran experiences 
pain in the area of his ventral hernia when straining in any 
position and that his ventral incisional hernia ranges from 
4x5-inches to 8x3-inches, the objective medical evidence 
shows the hernia to be reducible.  

Additionally, the veteran has reported that his incisional 
hernia is inoperable, but the record contains the 
recommendations of two VA examiners who recommended surgical 
intervention of the incisional hernia.  Furthermore, there is 
no evidence that the veteran requires a belt for his ventral 
incisional hernia.  

He also stated that no mesh or abdominal support had been 
inserted for his incisional hernia.  It is also noteworthy 
that the veteran has not sought specific treatment for his 
ventral incisional hernia, although it has been noted in his 
past medical history in VA treatment records for chest pain, 
gastroesophageal reflux disease and other diseases. 

Thus, the Board finds that the service-connected ventral 
incisional hernia does not meet the criteria for the 
assignment of a rating higher than 40 percent.

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of an increased rating for 
the service-connected ventral incisional hernia.   



ORDER

An increased rating for the service-connected abdominal 
incision hernia is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



